Citation Nr: 0811794	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-25 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
hypertension.

2.  Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to an increased rating 
for coronary artery disease and assigned a separate 20 
percent rating for hypertension, effective October 1, 2001.  
The RO initially awarded service connection for hypertension 
and assigned a 10 percent rating in 1976.  In 1989 the RO 
recharacterized the issue as coronary artery disease with 
hypertension, assigning a 30 percent rating.  The August 2002 
rating decision for the first time treated coronary disease 
and hypertension as two separate disabilities with two 
separate ratings; of 30 and 20 percent, respectively.  

On his October 2001 increased rating claim, the veteran noted 
that he had previously been rated in June 1978 as 10 percent 
disabled for a nerves condition that no longer appeared on 
the rating sheets.  A June 1978 VA letter, in error, notes 
that the veteran is rated as 10 percent disabled for nerves, 
instead of hypertension.  VA notified the veteran of this 
error in November 1994 after he had submitted multiple 
statements asking why his 10 percent rating for nerves had 
been removed.  As there still appears to be some confusion, 
this matter is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for coronary artery 
disease, which is currently rated as 30 percent disabling, 
and hypertension, which is currently rated as 20 percent 
disabling.

The only notice letter of record addressing the increased 
rating claims for coronary artery disease and hypertension 
incorrectly advised the veteran that his previous claim for 
increase had been denied and he needed to submit new and 
material evidence.  This error cannot be rebutted.  In 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims highlighted additional 
notice requirements for increased rating claims, particularly 
notice that the veteran should submit evidence demonstrating 
a worsening of disability and the effect the worsening has on 
the veteran's employment and every day life; and if the 
veteran's disability is the type that an increased rating 
would not be substantiated by him generally demonstrating a 
worsening in disability, a copy of the rating criteria used 
to rate the disability.  Thus, the proper notice letter 
should be provided to the veteran, addressing all the 
criteria for an increased rating claim.

The last VA examination was provided in November 2005.  
Significantly, the veteran was shown to have estimated 
metabolic equivalents (multiples of resting oxygen uptake) 
(METs) of 4 to 5, which would warrant a 60 percent evaluation 
for coronary artery disease under 38 C.F.R. § 4.104, 
Diagnostic Code 7005.  The report also showed three diastolic 
blood pressure readings of 120, which would warrant a 40 
percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7101 
for hypertension.  The veteran submitted private emergency 
room records dated from December 2006 to February 2007 that 
show he overdosed on medication and had a possible transient 
ischemic attack.  The reports note a moderately abnormal 
electrocardiogram and that the veteran's hypertension was 
uncontrolled at discharge in February 2007.  As the veteran 
has submitted evidence of a worsening in his condition since 
his November 2005 VA examination, he should be provided 
another VA examination to determine the present level of 
severity for his coronary artery disease and hypertension.  
See VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 
Vet. App. 377 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA notice letter 
that satisfies Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) regarding his 
increased rating claims for coronary 
artery disease and hypertension.  
Specifically, the letter should include 
the following:

(a)	Notice that the veteran should 
submit or ask VA to obtain medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
veteran's employment and daily life.

(b)	 Copies of the rating criteria for 
hypertensive vascular disease (Diagnostic 
Code 7101) and coronary artery disease 
(Diagnostic Code 7005).  

(c)	 Notice that, if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

(d)	 Examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected coronary artery disease and 
hypertension.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.

(a)  The examiner should describe all 
symptomatology due to the veteran's 
service-connected hypertension and assess 
the predominant reading of the veteran's 
diastolic blood pressure.  

(b)  The examiner should describe all 
symptomatology due to the veteran's 
service-connected coronary artery disease.  
Specifically, the examiner should state 
the number of episodes of acute congestive 
heart failure in the past year and whether 
there is chronic congestive heart failure; 
the level of estimated metabolic 
equivalents (multiples of resting oxygen 
uptake) (METs); whether there is any 
dyspnea, fatigue, angina, dizziness, or 
syncope; and whether there is left 
ventricular dysfunction with an ejection 
fraction of 30 to 50 percent or less than 
30 percent.  Any indicated studies, 
including electrocardiogram (ECG) studies 
should be performed. 

A complete rationale for all opinions 
expressed should be provided.

3.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



